DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/05/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments filed 7/05/2022 have been fully considered but they are not persuasive. 
Applicant asserts “Laws is silent on slowing down the following vehicle to any particular speed.” However, Examiner respectfully disagrees. Laws discloses when the following vehicle encounters an unexpected object, such as another vehicle, the system overrides the following vehicle to slow down to prevent crashing instead of blindly following the lead vehicle’s speed and path (see at least [0134]). Laws further discloses that a following vehicle has “its own system of sensors to guarantee that a safe gap be maintained between the following vehicle and other vehicles on the road” (see [0009]). The “safe gap” disclosed by Law is applicant’s “target inter-vehicle distance from the cut-in vehicle.” Further, regarding the speed, one of ordinary skill in the art would recognize that if the cut-in vehicle was travelling at a slower speed than the lead vehicle, the speed of the following vehicle would also decrease to maintain the “safe gap” of Laws. 
As discussed above, the applicant’s arguments are unpersuasive and the rejection to the claims under 35 USC §102 and 103 are maintained as outlined below.
Response to Amendment
Regarding the rejections to the claims under 35 USC § 102 and 103, the amendments made to the claims fail to overcome the prior rejection of record. The rejections under 35 USC § 102 and 103 are therefore maintained as outlined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laws et al. (U.S. Patent Application Publication No. 2020/0057453 A1; hereinafter Laws).
Regarding claim 1, Laws discloses:
A platooning controller, comprising: a processor (computerized Follow-The-Leader FTL system comprises one or more processing units, see at least [0044] and Fig. 4)) configured to, when a cut-in vehicle cuts in a platooning line, perform platooning control depending on an intention of a user of a vehicle driving behind the cut-in vehicle to perform the platooning control and a driving situation with the cut-in vehicle (FTL vehicles are notified of cut-in vehicle and controlled according to the situation, see at least [0049] and [0128]); and 
a storage storing the result of performing the platooning control performed by the processor and information about the driving situation (path of vehicle is stored in database, see at least [0069] and [0072])
wherein the processor decelerates platooning vehicles to a minimum speed allowed by a speed limit of a road where the platooning vehicles are traveling (the FTL software may prevent vehicles from violating laws such as speed limits, see at least [0132]; a lead vehicle may be instructed to slow down, see at least [0136])
wherein the processor controls a host vehicle using a smaller value between a target speed of the host vehicle behind the cut-in vehicle, the target speed being for maintaining a target inter-vehicle distance from the cut-in vehicle, and a setting speed of the host vehicle, the setting speed being synchronized with a speed of a leading vehicle (When the following vehicle encounters an unexpected object, such as another vehicle, the system overrides the following vehicle to slow down to maintain a safe distance to prevent crashing instead of blindly following the lead vehicle’s speed and path. See at least [0134]; a safe gap by be maintained between the following vehicle and other vehicles on the road, see at least [0009]) *Examiner sets forth the safe gap is a “target inter-vehicle distance from the cut-in vehicle”.
Regarding claim 2, Laws discloses the elements above and further discloses:
the processor determines whether the platooning controller is able to perform communication between the platooning vehicles in the platooning line, when the cut-in vehicle cuts in front of a host vehicle in the platooning line (vehicles in the convoy receive information associated with the cut-in vehicle via V2V communication system 410, see at least [0047]).
Regarding claim 3, Laws discloses the elements above and further discloses:
the processor receives an input for whether to maintain a platooning state from the user, when it is able to perform the communication between the platooning vehicles in the platooning line and controls to maintain or release platooning based on the input of the user (V2 may be configured to stay within the platoon if it is able to rejoin the lane V1 is in within a certain period of time and is within the bounds of the system, see at least [0108]).
Regarding claim 5, Laws discloses the elements above 
the processor increases a target inter-vehicle distance from the cut-in vehicle  and synchronizes a setting speed of a host vehicle with a speed of a leading vehicle, when the intention of the user to perform the platooning control indicates maintaining the platooning (following vehicle slows down to increase distance to cut-in vehicle while still following the lead vehicle, see at least [0128]; following vehicle V2 accesses lead vehicle V1 position, path, and speed data to match the stored sequence of the lead vehicle V1 even in cases where the lead vehicle departs from following vehicle, see at least [0069] and [0100]-[0103]).
Regarding claim 6, Laws discloses the elements above and further discloses:
the processor guides the cut-in vehicle to cut out, using at least one or more of emergency lights, high beams, and/or a warning sound, when the intention of the user to perform the platooning control indicates maintaining the platooning (cut in vehicle may receive a notice indicating they should not be in between via a display, notification, smoke, sound, or lighting patterns, see at least [0049]).
Regarding claim 7, Laws discloses the elements above and further discloses:
the processor determines whether the cut-in vehicle cuts out and restores and sets the target inter-vehicle distance and the setting speed of the host vehicle to values set before the 35cut-in vehicle cuts in, when the cut-in vehicle cuts out (once the system determines the obstacle is gone, the following vehicle may continue in the FTL system to resume following the path previously transmitted by the lead vehicle, see at least [0134]).
Regarding claim 8, Laws discloses the elements above and further discloses:
the processor determines whether the cut-in vehicle cuts out and continues performing the platooning control based on the increased target inter-vehicle distance and the setting speed, when the cut-in vehicle does not cut out (FTL convoy continues to be controlled with the cut in vehicle, see at least [0048]).
Regarding claim 11, Laws discloses the elements above and further discloses:
the processor releases the platooning when another vehicle newly 36cuts in, when the user requests to release the platooning, when a vehicle in front of the cut-in vehicle brakes emergently, or when a distance value between a vehicle in front of the cut-in vehicle in the platooning line and the vehicle driving behind the cut-in vehicle is greater than or equal to a certain value, when the cut-in vehicle maintains the platooning (convoy is dissolved when there are too many discrepancies such as having too many roadside objects detected for the following vehicle that is not detected by the lead vehicle, see at least [0154]).
Regarding claim 13, Laws discloses the elements above and further discloses:
the processor maintains platooning, when the cut-in vehicle temporarily exits from an exit ramp or when the cut-in vehicle temporarily enters an entrance ramp and exits from an exit ramp (following vehicle is able to maintain platooning when a vehicle cuts in by going around a vehicle that is determined to be entering onto a freeway, see at least [0108]).
Regarding claim 15, Laws discloses the elements above and further discloses:
a display configured to display a result of performing the platooning control and the driving situation (provide information to user via display, see at least [0161]).
Regarding claim 16, Laws discloses:
A vehicle system, comprising: a user input device configured to receive an intention of a user of a vehicle driving behind the cut-in vehicle to perform platooning control from the user (user interface display allows driver to make selections to begin and stop following, see at least [0087] and [0165]); 
a sensor configured to sense a driving situation (sensor system 210 detects the environment around the vehicle, see at least [0046]); and 
a processor configured to perform the platooning control depending on the intention of the user to perform the platooning control and the driving situation, when a cut-in vehicle cuts in a platooning line (FTL vehicles are notified of cut-in vehicle and controlled according to the situation, see at least [0049] and [0128]; a lead vehicle may be instructed to slow down, see at least [0136])
wherein the processor decelerates platooning vehicles to a minimum speed allowed by a speed limit of a road where the platooning vehicles are traveling (the FTL software may prevent vehicles from violating laws such as speed limits, see at least [0132])
wherein the processor controls a host vehicle using a smaller value between a target speed of the host vehicle behind the cut-in vehicle, the target speed being for maintaining a target inter-vehicle distance from the cut-in vehicle, and a setting speed of the host vehicle, the setting speed being synchronized with a speed of a leading vehicle (When the following vehicle encounters an unexpected object, such as another vehicle, the system overrides the following vehicle to slow down to maintain a safe distance to prevent crashing instead of blindly following the lead vehicle’s speed and path. See at least [0134]; a safe gap by be maintained between the following vehicle and other vehicles on the road, see at least [0009]) *Examiner sets forth the safe gap is a “target inter-vehicle distance from the cut-in vehicle”.
Regarding claim 17, Laws discloses the elements above and further discloses:
the processor determines whether it is able to perform communication between the platooning vehicles in the platooning line (vehicles in the convoy receive information associated with the cut-in vehicle via V2V communication system 410, see at least [0047]), when the cut-in vehicle cuts in front of a host vehicle in the platooning line, and receives an input for whether to maintain a platooning state from the user, when it is able to 38perform the communication between the platooning vehicles in the platooning line, and controls to maintain or release platooning based on the input of the user (V2 may be configured to stay within the platoon if it is able to rejoin the lane V1 is in within a certain period of time and is within the bounds of the system, see at least [0108]) *Examiner sets forth the intention of driver of V2 is to maintain platooning since it stays within the bounds.
Regarding claim 18, Laws discloses the elements above and further discloses:
the processor increases a target inter-vehicle distance from the cut-in vehicle and synchronizes a setting speed of a host vehicle with a speed of a leading vehicle (following vehicle slows down to increase distance to cut-in vehicle while still following the lead vehicle, see at least [0128]; following vehicle V2 accesses lead vehicle V1 position, path, and speed data to match the stored sequence of the lead vehicle V1 even in cases where the lead vehicle departs from following vehicle, see at least [0069] and [0100]-[0103]) and guides the cut-in vehicle to cut out, using at least one or more of emergency lights, high beams, and/or a warning sound, when the intention of the user to perform the platooning control indicates maintaining platooning (cut in vehicle may receive a notice indicating they should not be in between via a display, notification, smoke, sound, or lighting patterns, see at least [0049]).
Regarding claim 19, Laws discloses:
A platooning control method, comprising: sensing a cut-in vehicle that cuts in a platooning line (FTL vehicles are notified of cut-in vehicle, see at least [0049] and [0128]); 
receiving an intention of a user of a vehicle driving behind the cut-in vehicle to perform platooning control from the user (V2 may be configured to stay within the platoon if it is able to rejoin the lane V1 is in within a certain period of time and is within the bounds of the system, see at least [0108]). *Examiner sets forth the intention of driver of V2 is to maintain platooning since it stays within the bounds; and 
performing the platooning control depending on the intention of the user to perform the platooning control and a driving situation (FTL vehicles are notified of cut-in vehicle and controlled according to the situation, see at least [0049] and [0128])
decelerating platooning vehicles to a minimum speed allowed by a speed limit of a road where the platooning vehicles are traveling (the FTL software may prevent vehicles from violating laws such as speed limits, see at least [0132])
controlling a host vehicle using a smaller value between a target speed of the host vehicle behind the cut-in vehicle, the target speed being for maintaining a target inter-vehicle distance from the cut-in vehicle, and a setting speed of the host vehicle, the setting speed being synchronized with a speed of a leading vehicle (When the following vehicle encounters an unexpected object, such as another vehicle, the system overrides the following vehicle to slow down to maintain a safe distance to prevent crashing instead of blindly following the lead vehicle’s speed and path. See at least [0134]; a safe gap by be maintained between the following vehicle and other vehicles on the road, see at least [0009]) *Examiner sets forth the safe gap is a “target inter-vehicle distance from the cut-in vehicle”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Laws in view of Smartt et al. (U.S. Patent Application Publication No. 2018/0211546 A1; hereinafter Smartt).
Regarding claim 4, Laws discloses the elements above and further discloses:
controls to maintain or release the platooning depending on the driving situation, when the intention of the user to perform the platooning control indicates maintaining the platooning (V2 may be configured to stay within the platoon if it is able to rejoin the lane V1 is in within a certain period of time and is within the bounds of the system, see at least [0108]). *Examiner sets forth the intention of driver of V2 is to maintain platooning since it stays within the bounds
Laws does not explicitly disclose:
the processor releases platooning, when the intention of the user to perform the platooning control indicates releasing the platooning, and 
However, Smartt teaches:
the processor releases platooning, when the intention of the user to perform the platooning control indicates releasing the platooning (driver can end platooning by pressing a button, see at least [0253])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon control disclosed by Laws by adding the user input to end a platoon. One of ordinary skill in the art would have been motivated to make this modification in order to allow a driver to manually takeover a vehicle (see [0253]).
Regarding claim 9, Laws discloses the elements above but does not explicitly disclose:
the processor sets a distance value between a vehicle in front of the cut-in vehicle in the platooning line and the vehicle driving behind the cut-in vehicle to an initial value and calculates a time taken for the cut-in vehicle to cut in and maintain the platooning
However, Smartt teaches:
the processor sets a distance value between a vehicle in front of the cut-in vehicle in the platooning line and the vehicle driving behind the cut-in vehicle to an initial value and calculates a time taken for the cut-in vehicle to cut in and maintain the platooning (control processor 500 determines the correct set of actuator commands to attain the current goal such as a constant following distance with preceding or trailing vehicles, see at least [0082]; separating new vehicles in a platoon at a target gap distance, see at least [0199]) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon controller in the presence of a cut-in vehicle disclosed by Laws by adding a constant distance between vehicles taught by Smartt. One of ordinary skill in the art would have been motivated to make this modification in order to “ensure that the separation distance provides acceptable fuel economy benefits while at the same time ensuring the safety of both vehicles (see [0109]). 
Regarding claim 10, the combination of Laws and Smartt teaches the elements above but Laws does not disclose:
the processor releases the platooning, when the time taken for the cut-in vehicle to maintain the platooning is greater than a predetermined reference time, and maintains the platooning, when the time taken for the cut-in vehicle to maintain the platooning is less than or equal to the predetermined reference time
However, Smartt teaches:
the processor releases the platooning, when the time taken for the cut-in vehicle to maintain the platooning is greater than a predetermined reference time, and maintains the platooning, when the time taken for the cut-in vehicle to maintain the platooning is less than or equal to the predetermined reference time (the contract to link and maintain the platoon is cancelled when the vehicle is not linked within a time limit, see at least [0234]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon control disclosed by Laws by adding the determination of a link with another vehicle within a time limit taught by Smartt. One of ordinary skill in the art would have been motivated to make this modification in order to ensure an authorization sequence is not too old (see [0166]).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laws in view of Tosa et al. (U.S. Patent Application Publication No. 2016/0232791 A1; hereinafter Tosa).
Regarding claim 12, Laws discloses the elements above but does not explicitly disclose:
Wherein the processor changes the minimum speed to a constant speed, when the host vehicle is a leading vehicle and when the cut-in vehicle cuts in the platooning line.
However, Tosa teaches:
leading vehicle of group travels at a constant speed because of auto cruise function (see at least [0084])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon controller and the ACC disclosed by Laws by adding the constant speed of a leading vehicle taught by Tosa. One of ordinary skill in the art would have been motivated to make this modification in order to more easily control the speed of a following vehicle. 
Regarding claim 20, Laws discloses the elements above and further discloses:
determining whether the cut-in vehicle is able to communicate with a vehicle in the platooning line when the 39cut-in vehicle is detected (vehicles in the convoy receive information associated with the cut-in vehicle via V2V communication system 410, see at least [0047]) and increasing a target inter- vehicle distance and synchronizing a setting speed of a host vehicle with a speed of a leading vehicle when the cut-in vehicle is able to communicate with the vehicle in the platooning line and when the user wants to maintain platooning, when the host vehicle is a vehicle behind the cut- in vehicle (following vehicle slows down to increase distance to cut-in vehicle while still following the lead vehicle, see at least [0128]; following vehicle V2 accesses lead vehicle V1 position, path, and speed data to match the stored sequence of the lead vehicle V1 even in cases where the lead vehicle departs from following vehicle, see at least [0069] and [0100]-[0103])
Laws does not explicitly disclose:
changing the minimum speed to a constant speed
However, Tosa teaches:
leading vehicle of group travels at a constant speed because of auto cruise function (see at least [0084])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platoon controller and the ACC disclosed by Laws by adding the constant speed of a leading vehicle taught by Tosa. One of ordinary skill in the art would have been motivated to make this modification in order to more easily control the speed of a following vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ide (U.S. Patent Application Publication No. 2019/0061758 A1) teaches using a cut-in vehicle as the new inter-vehicle-distance target vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662